AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 29, 2007 by and among TRUNKLINE LNG HOLDINGS LLC as the Borrower PANHANDLE EASTERN PIPE LINE COMPANY, LP as a Guarantor CROSSCOUNTRY CITRUS, LLC as a Guarantor and THE FINANCIAL INSTITUTIONS NAMED HEREIN as the Banks and BAYERISCHE HYPO- UND VEREINSBANK AG, NEW YORK BRANCH as the Administrative Agent BANK OF AMERICA, N.A. as the Syndication Agent JPMORGAN CHASE BANK, N.A., BAYERSICHE LANDESBANK, NEW YORK BRANCHand MIZUHO CORPORATE BANK LTD. as the Co-Documentation Agents and UNICREDIT MARKETS & INVESTMENT BANKING acting through BAYERISCHE HYPO- UND VEREINSBANK AG and BANC OF AMERICA SECURITIES LLC as the Joint Lead Arrangers and Joint Book Managers NEWY1\8114089.7 TABLE OF CONTENTS Page 1. CERTAIN DEFINITIONS 1 1.1 Defined Terms 1 1.2 Computation of Time Periods; Other Definitional Provisions 15 1.3 Accounting Terms 16 2. AMOUNTS AND TERMS OF THE LOANS 16 2.1 The Loan 16 2.2 Making of the Loans 16 2.3 Repayment of the Loan 17 2.4 Termination of the Commitments 17 2.5 Prepayments 17 2.6 Interest 18 2.7 Fees 19 2.8 Conversion of Loans 19 2.9 Increased Costs, Etc 20 2.10 Payments and Computations 21 2.11 Taxes 23 2.12 Sharing of Payments, Etc 26 2.13 Use of Proceeds 26 2.14 Evidence of Debt 27 2.15 Replacement of Banks 27 3. REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES 28 3.1 Organization and Qualification 28 3.2 Authorization, Validity, Etc 28 3.3 Conflicting or Adverse Agreements or Restrictions 29 3.4 No Consents Required 29 3.5 Financial Statements 29 3.6 Litigation 30 3.7 Default 30 3.8 Compliance 30 3.9 Title to Assets 30 3.10 Payment of Taxes 31 3.11 Investment Company Act Not Applicable 31 3.12 Regulations G, T, U and X 31 3.13 ERISA 31 3.14 No Financing of Certain Security Acquisitions 31 3.15 Franchises, Co-Licenses, Etc 31 3.16 Environmental Matters 32 3.17 Existing Liens 32 3.18 Disclosure 32 -i- NEWY1\8114089.7 TABLE OF CONTENTS (continued) Page 3.19 Insurance 33 3.20 Subsidiaries 33 4. CONDITIONS TO THE CLOSING DATE 33 4.1 Representations True and No Defaults 33 4.2 Intentionally Omitted 33 4.3 Compliance With Law 33 4.4 Notice of Borrowing and Other Documents 34 4.5 Payment of Fees and Expenses 34 4.6 Repayment of Debt 34 4.7 Loan Documents Satisfactory 34 4.8 Inter-Company Note Satisfactory 34 4.9 Loan Documents, Opinions and Other Instruments 34 4.10 PATRIOT Act 35 5. AFFIRMATIVE COVENANTS OF THE LOAN PARTIES35 5.1 Financial Statements and Information 35 5.2 Books and Records 36 5.3 Insurance 36 5.4 Maintenance of Property 36 5.5 Inspection of Property and Records 36 5.6 Existence, Laws, Obligations, Taxes 36 5.7 Notice of Certain Matters 37 5.8 ERISA 37 5.9 Compliance with Environmental Laws 38 6. NEGATIVE COVENANTS OF PANHANDLE EASTERN39 6.1 Financial Covenant 39 6.2 Liens, Etc 39 6.3 Debt 39 6.4 Change in Nature of Business 40 6.5 Mergers, Consolidation 40 6.6 Sale of Assets 40 6.7 Restricted Payments 40 6.8 Sales and Leasebacks 41 6.9 Transactions with Related Parties 41 6.10 Hazardous Materials 41 7. NEGATIVE COVENANTS OF THE BORROWER 41 7.1 Liens, Etc 41 7.2 Debt 42 -ii- NEWY1\8114089.7 TABLE OF CONTENTS (continued) Page 7.3 Merger, Consolidation 42 7.4 Sale of Assets 43 7.5 Restricted Payment 44 7.6 Securities Credit Regulations 44 7.7 Nature of Business 44 7.8 Transactions with Related Parties 44 7.9 Hazardous Materials 44 7.10 Use of Proceeds 44 7.11 Changes to Inter-Company Note or Other Debt Documents 44 8. NEGATIVE COVENANTS OF CCC 45 8.1 Liens, Etc 45 8.2 Debt 45 8.3 Merger, Consolidation 46 8.4 Sale of Assets 46 8.5 Restricted Payment| 47 8.6 Securities Credit Regulations 47 8.7 Nature of Business 47 8.8 Transactions with Related Parties 47 8.9 Hazardous Materials 47 8.10 Use of Proceeds 48 8.11 Other Documents 48 9. EVENTS OF DEFAULT; REMEDIES 48 9.1 Failure to Pay Obligations When Due 48 9.2 Intentionally Omitted 48 9.3 Failure to Pay Other Debt 48 9.4 Misrepresentation or Breach of Warranty 49 9.5 Violation of Certain Covenants 49 9.6 Violation of Other Covenants, Etc 49 9.7 Bankruptcy and Other Matters 49 9.8 Dissolution 49 9.9 Undischarged Judgment 50 9.10 Loan Documents 50 9.11 Change of Control 50 9.12 Other Remedies 50 9.13 Remedies Cumulative 50 10. THE ADMINISTRATIVE AGENT 51 10.1 Authorization and Action 51 10.2 Administrative Agent’s Reliance, Etc 51 10.3 Defaults 52 -iii- NEWY1\8114089.7 TABLE OF CONTENTS (continued) Page 10.4 HVB and Affiliates 52 10.5 Non-Reliance on Administrative Agent and Other Banks 52 10.6 Indemnification 52 10.7 Successor Administrative Agent 53 10.8 Administrative Agent’s Reliance 53 11. GUARANTY 54 11.1 Guaranty 54 11.2 Guaranty Absolute 54 11.3 Waivers and Acknowledgments 55 11.4 Subrogation| 56 11.5 Subordination 56 11.6 Continuing Guaranty 57 12. MISCELLANEOUS 57 12.1 Amendments, Waivers, Etc 57 12.2 Reimbursement of Expenses 59 12.3 Notices 59 12.4 Governing Law 62 12.5 Waiver of Jury Trial| 62 12.6 Consent to Jurisdiction 62 12.7 Survival of Representations, Warranties and Covenants 63 12.8 Counterparts 63 12.9 Severability 63 12.10 Descriptive Headings63 12.11 Accounting Terms 64 12.12 Limitation of Liability 64 12.13 Set-Off 64 12.14 Sale or Assignment 64 12.15 Interest 68 12.16 Indemnification 69 12.17 Payments Set Aside 70 12.18 Loan Agreement Controls 70 12.19 Obligations Several 70 12.20 Final Agreement 70 -iv- NEWY1\8114089.7 Annex 1Commitments Exhibit ANote Exhibit BAssignment and Acceptance Schedule 3.1Subsidiaries Schedule 3.10Tax Matters Schedule 3.14ERISA Matters Schedule 3.17Environmental Matters 8059018-6 NEWY1\8114089.7 CREDIT AGREEMENT AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 29, 2007 among TRUNKLINE LNG HOLDINGS LLC a limited liability company organized under the laws of Delaware (the “Borrower”), PANHANDLE EASTERN PIPE LINE COMPANY, LP, a limited partnership organized under the laws of Delaware (“Panhandle Eastern”), CROSSCOUNTRY CITRUS, LLC, a limited liability company organized under the laws of Delaware (“CCC”), the financial institutions listed on the signature pages hereof and any other Person that shall have become a party hereto pursuant to an Assignment and Acceptance, other than any such Person that ceases to be a party hereto pursuant to an Assignment and Acceptance(collectively, the “Banks” and, individually, a “Bank”); BAYERISCHE HYPO- UND VEREINSBANK AG, NEW YORK BRANCH (“HVB”), in its capacity as administrative agent (together with its successors and assigns in such capacity, the “AdministrativeAgent”) for the Banks hereunder, Bank of America, N.A. as the Syndication Agent (the “Syndication Agent”), JPMorgan Chase Bank, N.A., Bayerische Landesbank, New York Branch and Mizuho Corporate Bank Ltd., as the Co-Documentation Agents (the “Co-Documentation Agents”), and Unicredit Markets & Investment Banking acting through HVB and Banc of America Securities LLC (“BAS”) as the joint lead arrangers and joint book managers (collectively, the “Joint Lead Arrangers” and “Joint Book Managers”): PRELIMINARY STATEMENTS: 1.Pursuant to the Original Credit Agreement (as defined below), the Borrower obtained a senior unsecured term loan in an aggregate principal amount of $465,000,000, which amount was subsequently reduced to $442,848,206.99.The Borrower desires to amend the Original Credit Agreement to extend the maturity, change the pricing, and change certain other terms and conditions of the senior unsecured term loan financing provided thereunder (as so amended, the “Financing”). 2.The Banks have indicated their willingness to provide the Financing, but only on and subject to the terms and conditions of this Agreement, including the guaranty set forth herein. NOW, THEREFORE, in consideration of the premises and of the mutual covenants and agreements contained herein, the parties hereto hereby agree as follows: 1.CERTAIN DEFINITIONS. 1.1Defined Terms.As used in this Agreement, the following terms shall have the following meanings: “Administrative Agent” shall have the meaning set forth in the preamble hereto. “Affiliate” shall mean any Person controlling, controlled by or under common control with any other Person.For purposes of this definition, “control” (including “controlled by” and “under common control with”) shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of voting securities or otherwise.If any Person shall own, directly or indirectly, beneficially or of record, twenty percent (20%) or more of the voting equity (whether outstanding capital stock, partnership interests or otherwise) of another Person, such Person shall be deemed to be an Affiliate. “Agreement”shall mean this Amended and Restated Credit Agreement, as the same may be amended, modified, supplemented or restated from time to time. “Alternate Base Rate” shall mean, for any day, a rate per annum equal to the greater of: (a) the Prime Rate in effect on such day and (b) 0.50% per annum above the Federal Funds Rate in effect on such day.The Alternate Base Rate is an index rate and is not necessarily intended to be the lowest or best rate of interest charged to other customers in connection with extensions of credit or to other banks.Any change in the Alternate Base Rate due to a change in the Prime Rate or the Federal Funds Rate shall be effective from and including the effective date of such change in the Prime Rate or the Federal Funds Rate, respectively. “Alternate Base Rate Loan” shall mean any Loan which bears interest as described in Section 2.6(a)(i) (Interest). “Applicable Lending Office” shall mean, with respect to each Bank, such Bank’s (a) Domestic Lending Office in the case of an Alternate Base Rate Loan; and (b) Eurodollar Lending Office in the case of a Eurodollar Rate Loan. “Applicable Margin” shall mean with respect to (a) Alternate Base Rate Loans, a percentage per annum set forth below under the caption “Alternate Base Rate Loan” and (b)Eurodollar Rate Loans, subject to the provisos set forth below, a percentage per annum set forth below under the caption “Eurodollar Rate Loan,” in each case determined by reference to the rating of Panhandle Eastern’s unsecured, non-credit enhanced Senior Funded Debt (effective from and after the date the applicable change of such a debt rating is first announced by the applicable rating agency): Category Rating of Panhandle Eastern’s unsecured, non-credit enhanced Senior Funded Debt Eurodollar Rate Loan Alternate Base Rate Loan A Equal to or higher than Baa1 by Moody’s Investor Service, Inc. / BBB+ by Standard and Poor’s Ratings Group 0.350% 0% B Baa2 by Moody’s Investor Service, Inc. / BBB by Standard and Poor’s Ratings Group 0.450% 0% C Baa3 by Moody’s Investor Service, Inc. / BBB- by Standard and Poor’s Ratings Group 0.550% 0% D Ba1 by Moody’s Investor Service, Inc. / BB+ by Standard and Poor’s Ratings Group 0.875% 0% E Below Ba1 by Moody’s Investor Service, Inc. / BB+ by Standard and Poor’s Ratings Group 1.125% 0.125% NEWY1\8114089.7 2 provided that, upon the occurrence of an SUG Change of Control, the Applicable Margin for Eurodollar Rate Loans and for Base Rate Loans shall be increased by (i) when the applicable rating category is A, B, D or E, 1.000% above the Applicable Margin otherwise in effect at such time with respect to all interest periods or portions of interest periods ending on or before April 4, 2008 and 1.500% above the Applicable Margin otherwise in effect at such time with respect to all interest periods or portions of interest periods ending after April 4, 2008 or (ii) when the applicable rating category is C, 1.075% above the Applicable Margin otherwise in effect at such time with respect to all interest periods or portions of interest periods ending on or before April 4, 2008 and 1.575% above the Applicable Margin otherwise in effect at such time with respect to all interest periods or portions of interest periods ending after April 4, 2008, in each case commencing 10 Business Days after the occurrence of the SUG Change of Control, unless such increase in Applicable Margin shall have been waived in writing by the Required Banks. Notwithstanding the foregoing provisions, in the event that ratings of Panhandle Eastern’s unsecured, non-credit enhanced Senior Funded Debt under Standard & Poor’s Ratings Group and under Moody’s Investor Service, Inc. fall within different rating categories which are not functional equivalents, the Applicable Margin shall be based on the higher of such ratings if there is only one category differential between the functional equivalents of such ratings, and if there is a two category differential between the functional equivalents of such ratings, the component of pricing from the grid set forth above shall be based on the rating category which is then in the middle of or between the two category ratings which are then in effect, and if there is greater than a two category differential between the functional equivalents of such ratings, the component of pricing from the grid set forth above shall be based on the rating category which is then one rating category below the highest of the two category ratings which are then in effect. Additionally, in the event that Panhandle Eastern withdraws from having its unsecured, non-credit enhanced Senior Funded Debt being rated by Moody’s Investor Service, Inc. or Standard and Poor’s Ratings Group, so that one or both of such ratings services fails to rate Panhandle Eastern’s unsecured, non-credit enhanced Senior Funded Debt, (a) the Applicable Margin for all Eurodollar Rate Loans for all Interest Periods commencing thereafter shall be 1.125% and (b) the Applicable Margin for all Alternate Base Rate Loans shall be 0.125% effective immediately, in each case continuing until such time as Panhandle Eastern subsequently causes its unsecured, non-credit enhanced Senior Funded Debt to be rated by both of said ratings services. “Approved Fund” shall mean any Person (other than a natural person) that is engaged in making, purchasing, holding or investing in bank loans and similar extensions of credit in the ordinary course of its business and that is administered or managed by (a) a Bank, (b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that administers or manages a Bank. “Assignment and Acceptance” shall mean and Assignment and Acceptance substantially in the form of Exhibit B hereto. “Attributable Indebtedness” shall mean, with respect to any Sale-Leaseback Transaction, the present value (discounted at the rate set forth or implicit in the terms of the lease included in such Sale-Leaseback Transaction) of the total obligations of the lessee for rental payments (other than amounts required to be paid on account of taxes, maintenance, repairs, NEWY1\8114089.7 3 insurance, assessments, utilities, operating and labor costs and other items that do not constitute payments for property rights) during the remaining term of the lease included in such Sale-Leaseback Transaction (including any period for which such lease has been extended).In the case of any lease that is terminable by the lessee upon payment of a penalty, the Attributable Indebtedness shall be the lesser of the (a) Attributable Indebtedness determined assuming termination on the first date such lease may be terminated (in which case the Attributable Indebtedness shall also include the amount of the penalty, but no rent shall be considered as required to be paid under such lease subsequent to the first date on which it may be so terminated) and (b) the Attributable Indebtedness determined assuming no such termination. “Bank” shall have the meaning set forth in the preamble hereto and shall include the Administrative Agent, in its individual capacity and each Continuing Bank. “BAS” shall have the meaning given in the preamble hereof. “Borrower” shall have the meaning set forth in the preamble hereto. “Business Day” shall mean a day when the Administrative Agent is open for business, provided that, if the applicable Business Day relates to any Eurodollar Rate Loan, it shall mean a day when the Administrative Agent is open for business and banks are open for business in the London interbank market and in New York City. “Capital Lease” shall mean any lease of any Property (whether real, personal, or mixed) which, in conformity with GAAP, is accounted for as a capital lease on the balance sheet of the lessee. “Capitalized Lease Obligations” shall mean, for any Person, any of their obligations that should, in accordance with GAAP, be recorded as Capital Leases. “CCC” shall have the meaning set forth in the preamble hereto. “Change in Law” shall mean (a) the adoption of any law, rule or regulation after the date of this Agreement, (b) any change in any law, rule or regulation or in the interpretation or application thereof by any Governmental Authority after such date or (c) compliance by any Bank with any request, guideline or directive (whether or not having the force of law) of any Governmental Authority made or issued after such date. “CERCLA” shall mean the Comprehensive Environmental Response, Compensation and Liability Act of 1980 (as amended by the Superfund Amendments and Reauthorization Act of 1986, 42 U.S.C.A. § 9601 et seq.), as further amended from time to time, and any and all rules and regulations issued or promulgated thereunder. “Citrus Corp.” shall mean Citrus Corp., a Delaware corporation. “Closing Date” shall mean the date on which each of the conditions precedent set forth in Section 4 (Conditions to Funding) shall have been satisfied or waived by the Banks. NEWY1\8114089.7 4 “Code” shall mean the Internal Revenue Code of 1986, as amended, as now or hereafter in effect, together with all regulations, rulings and interpretations thereof or thereunder issued by the Internal Revenue Service. “Commitment” shall mean, with respect to any Bank, the commitment of such Bank to make a Loan on the Closing Date, in the amount set forth opposite such Bank’s name on
